— Appeal by the defendant from a judgment of the County Court, Orange County (DeRosa, J.), rendered March 2, 2007, convicting him of coercion in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that his plea of guilty should be vacated because the sentencing court failed to fulfill an implicit promise made at the time of the plea that he would receive shock incarceration. However, a Careful reading of the transcript of the plea proceedings fails to support the defendant’s contention (see People v Taylor, 284 AD2d 573 [2001]; People v Christian, 158 AD2d 705 [1990]). Spolzino, J.P., Santucci, Miller, Dickerson and Eng, JJ., concur.